



Exhibit 10.4


AMENDMENT AGREEMENT


This AMENDMENT AGREEMENT (“this Agreement”), dated as of January 3, 2017 is
entered into by and between ACSF FUNDING I, LLC, a limited liability company
organized under Delaware law (the “Borrower”), Bank of America, N.A., a national
banking association (the “Bank”) and Deutsche Bank Trust Company Americas a
banking corporation organized under the laws of the State of New York (the
“Collateral Administrator”) (each a “Party” and, collectively, the “Parties”).
W I T N E S S E T H:
WHEREAS, the Borrower, the Bank and the Collateral Administrator entered into
that certain Collateral Administration Agreement, dated as of December 18, 2013
(the “Collateral Administration Agreement”);
WHEREAS, the Borrower, the Bank and the Collateral Administrator wish to amend
the Collateral Administration Agreement;
WHEREAS, the Bank, as administrative agent and lender under the Credit Agreement
(as defined in the Collateral Administration Agreement) wishes to acknowledge
and consent to such amendment of the Collateral Administration Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein and of other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto covenant and agree
as follows:
ARTICLE I
AMENDMENT
SECTION 1.1 Amendment of the Collateral Administration Agreement. With effect
from the date hereof, Section 6(c) of the Collateral Administration Agreement is
amended to delete the stricken text (indicated textually in the same manner as
the following example: stricken text) and to add the bold and double-underlined
text (indicated textually in the same manner as the following example:
double-underlined text) as follows:
(c) Release of Cash. Unless (x) a Notice of Exclusive Control or a BBD Notice is
in effect or (y) the Administrative Agent gives written notice to the Collateral
Administrator and the Borrower that the conditions of this Paragraph 6(c) have
not been met, the Collateral Administrator shall release and deliver cash from
the Collateral Account (i) in connection with the payment of the purchase price
of any Asset against Delivery of such Asset to the Collateral Account, (ii) as
directed by the Borrower or the Investment Adviser to purchase Cash Equivalents
to be credited to the Collateral Account, (iii) to the Administrative Agent or
any Lender to pay any Obligation in accordance with the Credit Agreement
(provided that the Collateral Administrator may release cash pursuant to this
clause (iii) notwithstanding any BBD Notice) and (iv) in an amount not to exceed
the amount of Excess Cash stated in the most recent Daily Report upon written
notice from the Borrower, (1) in which the Borrower certifies that no Borrowing
Base Deficiency will exist and no Default under the Credit Agreement will occur
or be continuing after giving effect to such release and delivery (2) stating
the amount of cash to be released and delivered and (3) received by the
Collateral Administrator and the Administrative Agent prior to 11:00 a.m. 1:00
p.m. one Business Day before such release and delivery. In the case of the
purchase of any Collateral Asset, the release of cash from the Collateral
Account shall also be subject to the Collateral Administrator’s prior or
simultaneous receipt of the Required Collateral Documents. For all releases of
cash, the Borrower shall observe all applicable Delaware company formalities and
otherwise comply with the Special Purpose Entity Requirements listed in Annex D
of the Credit Agreement in all respects





--------------------------------------------------------------------------------





and upon the request of the Administrative Agent, the Borrower shall provide
reasonable evidence of such compliance.
ARTICLE II
MISCELLANEOUS
SECTION 2.1 Governing Law. THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
SECTION 2.2. Counterparts. The Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument. This Agreement
shall become effective when each party hereto shall have received a counterpart
hereof signed by the other parties hereto. Any counterpart may be executed by
facsimile or other electronic transmission, and such facsimile or other
electronic transmission shall be deemed an original.
SECTION 2.3. Entire Agreement. The only amendments being made to the Collateral
Administration Agreement are those that are set forth in this Agreement; no
other amendments are being made. This Agreement, constitutes the entire
agreement among the parties hereto with respect to the subject matter hereof and
supersedes all prior agreements, understandings and negotiations, both written
and oral, among the parties hereto with respect to the subject matter of this
Agreement. Neither this Agreement nor any provision hereof is intended to confer
upon any Person other than the parties hereto and the other parties hereto.    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.


Bank of America, N.A., as Administrative Agent under the Collateral
Administration Agreement
By:    /s/ Allen    D. Shifflet        
Allen D. Shifflet
Managing Director                        






ACSF FUNDING I, LLC, as Borrower under the Collateral Administration Agreement


By: Ivy Hill Asset Management, L.P., its designated manager


By:    /s/ Kevin R. Braddish        
Kevin R. Braddish
Duly Authorized Signatory                        






Deutsche Bank Trust Company Americas, as Collateral Administrator under the
Collateral Administration Agreement        


By:    /s/ Thomas Ji            
Thomas Ji
Authorized Signer


By:    /s/ Wolfram Thiele        
Wolfram Thiele
Associate




Acknowledged and agreed, Bank of America, N.A., as Lender and Administrative
Agent under the Credit Agreement


By:    /s/ Allen    D. Shifflet        
Allen D. Shifflet
Managing Director    











